Citation Nr: 1809740	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-24 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety.  

2.  Entitlement to service connection for a heart murmur.

3.  Entitlement to service connection for an upper back disorder.

4.  Entitlement to service connection for neck pain.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for bilateral tinnitus.

7.  Entitlement to service connection for high blood pressure.

8.  Entitlement to service connection for residuals of an upper lip injury.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1998 to November 2002, including service in Saudi Arabia.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction rests with the RO in San Diego, California.

In September 2017, the Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge.  

The issues of entitlement to service connection for high blood pressure and residuals of an upper lip injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In September 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal on the issues of entitlement to service connection for a heart murmur, neck, upper back, right knee, and acquired psychiatric disorders is requested.

2.  The Veteran's tinnitus became manifest to a degree of 10 percent within one year from the date of his separation from service.    


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for a heart murmur, neck, upper back, right knee, and acquired psychiatric disorders have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  At the September 2017 hearing before the undersigned, the Veteran advised that he wished to withdraw his appeals of entitlement to service connection for a heart murmur, neck, upper back, right knee, and acquired psychiatric disorders.  See September 2017 Board Hearing at 2.  As he has withdrawn the appeal as to these issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R.
§ 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309, such as tinnitus.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other specifically enumerated disorders, including other organic diseases of the nervous system (tinnitus), will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015) (considering tinnitus as an organic disease of the nervous system).

The Veteran asserts that his tinnitus is due to his in-service noise exposure to military weapons without the benefit of adequate hearing protection.  See September 2017 Board Hearing Tr. at 3.  

Regarding element one, current disability, the Veteran has a current diagnosis of tinnitus.  He competently reports tinnitus in his lay submissions and hearing testimony.  In this regard, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Regarding the second element of service connection, the Veteran has reported in-service acoustic trauma from his time in the Air Force firing artillery and being in close proximity to aircrafts without the benefit of adequate hearing protection.  See September 2017 Board Hearing Tr. at 3.  The Veteran's DD Form 214 indicates that his military occupational specialty (MOS) was a security forces journeyman and his military personnel records indicate that he was exposed to firearms while using foam plugs for hearing protection.  Therefore, the Board finds the Veteran's report of excessive noise exposure during active duty consistent with the circumstances of his service and MOS.  See 38 U.S.C.A. § 1154(a).  Thus, an in-service injury in the form of acoustic trauma is shown.  

Thus, this appeal turns on whether there is a nexus between the Veteran's tinnitus and service.  The Veteran has competently and credibly reported that he has continued to experience recurrent ringing in his ears within one year following service due to the in-service acoustic trauma.  See September 2017 Board Hearing Tr. at 5.  Recurrent tinnitus is a compensable disorder.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  Accordingly, service connection for tinnitus is warranted on a presumptive basis as a chronic disease which manifested to a compensable degree within one year of service.  See 38 C.F.R. § § 3.307, 3.309; see also Fountain, supra; Walker, supra. 


ORDER

The appeal involving the issue of entitlement to service connection for an acquired psychiatric disorder, to include anxiety is dismissed.

The appeal involving the issue of entitlement to service connection for a heart murmur is dismissed.

The appeal involving the issue of entitlement to service connection for a neck disorder is dismissed.

The appeal involving the issue of entitlement to service connection for a right knee disorder is dismissed.

The appeal involving the issue of entitlement to service connection for an upper back disorder is dismissed.

Service connection for tinnitus is granted.


REMAND

The Veteran seeks service connection for residuals of an upper lip injury.  Most of the Veteran's service treatment records are unavailable; however the available records show that the Veteran injured his upper lip while playing basketball in August 1999.  He was referred to the dental clinic for X-rays.  The Veteran asserts that he has a tender residual scar as a result of the basketball injury.  See September 2017 Board Hearing Tr. at 16.  

Further, he asserts that his hypertension (claimed as high blood pressure) began during service or within a year after discharge.  See September 2017 Board Hearing Tr. at 8.  Post-service private and VA treatment records beginning in August 2008 reveal ongoing treatment and diagnosis of hypertension.  See March 2013 private treatment record and August 2008 VA treatment record.  His service treatment record shows a blood pressure reading of 161/102 in January 2002.  He testified that he received elevated blood pressure readings during service and was often asked if he was nervous or excited.  See September 2017 Board Hearing Tr. at 7.  

To date, VA has not obtained a medical opinion with regard to his claims, and one should be furnished following examination on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain all outstanding private treatment records, including any updated records from Imperial Valley Family Care Medical Group.  If any records are unavailable, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination to determine the nature and etiology his claimed residuals of an upper lip injury.  The claims file, and a copy of the remand, must be made available to the examiner for review.  

Based upon the examination results and review of the record, and with consideration of the Veteran's lay statements, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has residuals of his August 1999 upper lip injury, to include scarring.  If so, the examiner should identify each disability.   

A rationale, which reflects consideration of the lay and medical evidence, must be provided for any and all opinions expressed.  If the examiner determines that the Veteran does not have any current residuals from his in-service upper lip injury, then the basis for this finding must be adequately explained.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The claims file, and a copy of the remand, must be made available to the examiner for review.  The examiner is asked to answer the following questions:

(A)  Did hypertension manifest to a degree of 10 percent or more within a year of his discharge from active service in November 2002?

(B)  Is it at least as likely as not (a 50 percent or greater probability) that hypertension was incurred in, or is otherwise related to, active service, to include the elevated blood pressure of 161/102 in January 2002?

A rationale, which reflects consideration of the lay and medical evidence, must be provided for any and all opinions expressed.

5.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


